UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4689



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BON ALEXANDER STROUPE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00221)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MALONEY AND MEIER, L.L.C., Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bon   Alexander    Stroupe         pled     guilty        to    charges    of

conspiracy     to   manufacture      and       possession    with       the    intent     to

distribute a mixture and substance containing a detectable amount

of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(b)(1)(B)

(2000) (Count 1), and possession of pseudoephedrine, with the

intent to manufacture methamphetamine, and aiding and abetting

same, in violation of 21 U.S.C. § 841(c) (2000), 18 U.S.C. § 2

(2000) (Count 2).        The district court sentenced Stroupe to 181

months’ imprisonment, four years of supervised release on Count 1

and   three    years    of    supervised        release     on    Count       2,   to    run

concurrently, and ordered payment of a $200 statutory assessment.*

Stroupe’s     counsel    has    filed      a    brief   pursuant         to    Anders     v.

California,     386    U.S.    738   (1967),      stating        that    there     are    no

meritorious grounds for appeal, but questioning whether Stroupe was

properly determined to be a career offender.                 Stroupe was given an



      *
      The probation officer calculated an advisory sentencing
guideline range for Stroupe of 188 to 235 months’ imprisonment,
founded on a total offense level of 31 (after application of an
enhancement pursuant to U.S. Sentencing Guideline Manual “USSG”
§ 4B1.1 (2005), and a three-level downward adjustment for
acceptance of responsibility pursuant to USSG §§ 3E1.1(a), (b)),
and a criminal history category of VI. After careful consideration
of the facts and evidence, the district court made all the factual
findings appropriate for that determination and considered the
advisory sentencing range along with the other factors described in
18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), prior to imposing
sentence. While the district court determined that the low end of
the guidelines range was appropriate, it then reduced Stroupe’s
sentence to 181 months based on time served in state prison.

                                        - 2 -
opportunity to file a pro se brief, but has failed to do so,

despite two extensions of time, the latter of which expired on May

30, 2007.

             While Stroupe challenges the use of prior breaking and

entering convictions as the predicate offenses used to support his

career offender status, he failed to offer any evidence to support

his conclusory assertion that it is “entirely possible” that the

homes into which he was convicted of breaking and entering were not

occupied.      We find that the district court properly sentenced

Stroupe as a career offender.          See United States v. Raynor, 939

F.2d   191   (4th   Cir.   1991)   (prior   conviction   for   breaking   and

entering     constitutes   predicate   crime   of   violence   offense    for

purposes of career offender classification where offense involved

a residence, even if then currently unoccupied, where substantial

risk that physical force against person or property of another may

be used in committing the offense); see also USSG § 4B1.2.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Stroupe’s conviction and sentence. We

deny Stroupe’s motion to relieve his attorney at this juncture.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                    - 3 -
counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -